PREPARED BY: Shannon Gray Carlton Fields, P.A. 4221 W. Boy Scout Boulevard, Suite 1000 Tampa, Florida33607-5736 RECORD AND RETURN TO: Katten Muchin Rosenman LLP 525 West Monroe Street Chicago, Illinois 60661 Attn: Mark Simon, Esq. space above this line for processing data space above this line for processing data Date: November 1, 2007 THIRD AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (“this Mortgage”) FROM DOLPHIN MALL ASSOCIATES LLC, a limited liability company organized and existing under the laws of the State of Delaware (formerly known as Dolphin Mall Associates Limited Partnership, a Delaware limited partnership) (“Mortgagor”) Address and Chief Executive Office of Mortgagor: c/o The Taubman Company LLC 200 East Long Lake Road - Suite 300 Bloomfield Hills, Michigan 48304 TO EUROHYPO AG, NEW YORK BRANCH as Administrative Agent for the Banks (as hereinafter defined) (together with its successors in such capacity, “Mortgagee”) Address of Mortgagee: 1114 Avenue of the Americas, 29th Floor New York, New York 10036 Mortgage Amount:$139,937,956.17 NOTICE TO RECORDER: THIS THIRD AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT AMENDS AND RESTATES THAT CERTAIN SECOND AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT DATED AS OF AUGUST 9, 2006 AND RECORDED AUGUST 24, 2, (“EXISTING MORTGAGE”).THE EXISTING MORTGAGE AMENDS AND RESTATES THAT CERTAIN AMENDED, RESTATED AND RENEWED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, FIXTURE FILING AND SECURITY AGREEMENT DATED AS OF FEBRUARY11, 2004 (“AMENDED MORTGAGE”) GIVEN BY MORTGAGOR IN FAVOR OF COLUMN FINANCIAL, INC. (“ORIGINAL LENDER”) AND RECORDED IN OFFICIAL RECORDS BOOK22080, PAGE PUBLIC RECORDS OF MIAMI-DADE COUNTY, FLORIDA.THE AMENDED MORTGAGE WAS A RENEWAL AND RESTATEMENT OF THAT CERTAIN MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT DATED AS OF OCTOBER 6, 1999, AND RECORDED IN OFFICIAL RECORDS BOOK 18816, OF THE PUBLIC RECORDS OF MIAMI-DADE COUNTY, FLORIDA (AS AMENDED AND MODIFIED, “ORIGINAL MORTGAGE’).FLORIDA DOCUMENTARY STAMP TAXES AND NON-RECURRING INTANGIBLE PERSONAL PROPERTY TAXES WERE PAID IN FULL UPON THE RECORDING OF THE ORIGINAL MORTGAGE BASED ON THE PRINCIPAL AMOUNT OF $145,000,000.00.THE CONSOLIDATED NOTE (AS DEFINED BELOW) RENEWS AND RESTATES THE UNPAID PRINCIPAL BALANCE OF THE FIRST CONSOLIDATED NOTE (AS DEFINED BELOW).NO ADDITIONAL FLORIDA DOCUMENTARY STAMP TAXES OR NON-RECURRING INTANGIBLE PERSONAL PROPERTY TAXES ARE DUE UPON RECORDATION OF THIS INSTRUMENT BECAUSE THIS IS AN EXEMPT RENEWAL UNDER SECTIONS 201.09 AND 199. TABLE OF CONTENTS Page ARTICLE ICOVENTANTS OF MORTGAGOR 5 Section 1.01. (a) Warranty of Title; Power and Authority 6 Section 1.02. (a) Further Assurances 6 Section 1.03. (a) Filing and Recording of Documents 6 Section 1.04. Additional Debt 7 Section 1.05. Type of Entity; Maintenance of Existence; Compliance with Laws 7 Section 1.06. After-Acquired Property 7 Section 1.07. (a) Payment of Taxes and Other Charges 8 Section 1.08. Taxes on Mortgagee or the Banks 9 Section 1.09. Insurance 9 Section 1.10. Protective Advances by Mortgagee 11 Section 1.11. (a) Visitation and Inspection 11 Section 1.12. Maintenace of Premises and Improvements 12 Section 1.13. Condemnation 12 Section 1.14. Leases 13 Section 1.15. Premises Documents 14 Section 1.16. Lien Laws 14 Section 1.17. Non-Disturbance and Attonment Agreements 15 Section 1.18. Covenant Against Transfers 15 Section 1.19. Property Management 15 ARTICLE II EVENTS OF DEFAULT AND REMEDIES 16 Section 2.01. Events of Default and Certain Remedies 16 Section 2.02. Other Matters Concerning Sales 18 Section 2.03. Payments of Amounts Due 20 Section 2.04. Actions; Receivers 21 Section 2.05. Mortgagee's Right to Possession 22 Section 2.06. Remedies Cumulative 22 Section 2.07. Moratorium Laws; Right of Redemption 22 Section 2.08. Mortgagor's Use and Occupancy after Default 22 Section 2.09. Mortgagee's Rights Concerning Application of Amounts Collected 23 Section 2.10. Regarding Defenses 23 Section 2.11. Expenses as Indebtedness 23 Section 2.12. Right to Deem All of Property as Real Estate 23 ARTICLE III MISCELLANEOUS 23 Section 3.01. Assignment of Leases and Rents 23 Section 3.02. Security Agreement 24 Section 3.03. Application of Certain Payments 25 Section 3.04. Severability 25 Section 3.05. Modifications and Waivers 25 Section 3.06. Notices 25 Section 3.07. Successors and Assigns 26 Section 3.08. Limitation on Interest 26 Section 3.09. Counterparts 26 Section 3.10. Substitute Mortgages 26 Section 3.11. Banks' Sale of Interests in Loan 26 Section 3.12. Governing Law 26 Section 3.13. No Merger of Interests 26 Section 3.14. No Credit for Taxes 27 Section 3.15. No Consent to Contracts 27 Section 3.16. Termination of Mortgage 27 Section 3.17. Business Loan 27 Section 3.18. CERTAIN WAIVERS 27 Section 3.19. Additional Waivers 27 Section 3.20. Stamp Tax 29 Section 3.21. Future Advances 29 Section 3.22. No Novation 30 Whereas, Mortgagor executed that certain Amended, Restated and Renewal Mortgage, Assignment of Leases and Rents, Fixture Filing and Security Agreement dated as of February 11, 2004 in favor of Column Financial, Inc. (“Original Lender”) which was recorded in Official Records Book 22080, Pages 959-993 in the Public Records of Miami-Dade County, Florida (“Amended Mortgage”) securing that certain Amended and Restated Renewal Note A made by Mortgagor in the original principal amount of $83,000,000.00 (“Note A”), that certain Amended and Restated Renewal Note B-1 made by Mortgagor payable to Original Lender in the original principal amount of $17,500,000.00 (“Note B-1”), that certain Amended and Restated Renewal Note B-2 made by Mortgagor payable to Original Lender in the original principal amount of $17,500,000.00(“NoteB-2”) and that certain Amended and Restated Renewal Note C made by Mortgagor payable to Original Lender in the original principal amount of $27,000,000.00 (“Note C”; Note A, NoteB-1, Note B-2 and Note C are hereinafter referred to as “Original Note”); the Original Note and Original Mortgage were assigned to Wells Fargo Bank, N.A., as trustee for the Credit Suisse First Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 2004-TFL1 pursuant to that certain Assignment of Amended, Restated and Consolidated Mortgage, Assignment of Leases and Rents, Fixture Filing and Security Agreement dated February 9, 2004, recorded in Official Records Book 22541, Page 436 in the Public Records of Miami-Dade County, Florida and re-recorded in Official Records Book 22629, Page 3192; and Whereas, the Original Note and Amended Mortgage had been assigned to Mortgagee by Assignment of Note, Mortgage and Other Loan Documents, dated August 9, 2006, recorded August 24, 2006 in Official Records Book 24853, Page 854; and Whereas, the Original Note was consolidated and renewed pursuant to that certain Consolidated, Amended and Restated Note (“First Consolidated Note”) made by Mortgagor payable to Mortgagee in the original principal amount of $139,937,956.17 (the “Mortgage Amount”), which First Consolidated Note was modified and split pursuant to that certain Note Splitter Agreement, dated August 9, 2006, by and between Mortgagor and Mortgagee (“First Note Splitter”); and Whereas, pursuant to the First Note Splitter, Mortgagor borrowed up to the Mortgage Amount from the lenders under the Amended and Restated Secured Revolving Credit Agreement, dated August 9, 2006 (the “Amended Loan Agreement”).Mortgagor executed and delivered its notes (the “Amended Notes”), each dated August 9, 2006, in the aggregate amount of $139,937,965.17 to Eurohypo AG, New York Branch (in its individual capacity as a lender and not as Mortgagee, “Eurohypo”), and various lenders, which notes obligate Mortgagor to pay, in the aggregate, the Mortgage Amount or so much thereof as may have been advanced or readvanced from time to time under the Amended Loan Agreement. Whereas the First Consolidated Note was secured by, among other things, a Second Amended and Restated Mortgage, Assignment of Leases and Rents and Security Agreement (the “Existing Mortgage”), dated August 9, 2006, recorded August 24, 2006, in Official Records Book 24853, Page 862. Whereas, Mortgagor is the owner of the premises described in SCHEDULE A and of the Improvements thereon.The Banks, Administrative Agent, TRG and Borrowers (including Mortgagor) have entered into a Second Amended and Restated Secured Revolving Credit Agreement of even date herewith (as amended from time to time, the “Loan Agreement”).The Amended Notes are being endorsed to Mortgagee simultaneous herewith and consolidated and renewed pursuant to that certain Second Consolidated, Amended and Restated Note of even date herewith made by Mortgagor payable to Mortgagee in the original principal amount of $139,937,956.17 (“Consolidated Note”), which Consolidated Note is modified and split pursuant to that certain Second Note Splitter Agreement of even date herewith by and between Mortgagor and Mortgagee (“Note Splitter”), pursuant to which Mortgagor has executed and delivered its replacement notes, each dated the date hereof, in the aggregate amount of $139,937,965.17 to Eurohypo AG, New York Branch (in its individual capacity as a Bank and not as Mortgagee, “Eurohypo”), and the other Banks (as defined below), which notes obligate Mortgagor to pay, in the aggregate, the Mortgage Amount or so much thereof as may be advanced or readvanced from time to time under the Loan Agreement.Said notes, as the same may hereafter be amended, modified, extended, severed, assigned, renewed, replaced or restated, and including any substitute, replacement or additional notes executed pursuant to Sections 2.19, 3.07 or 12.05 of the Loan Agreement are hereinafter referred to individually and collectively as the “Mortgagor Notes”.Such Mortgagor Notes continue the indebtedness under the Amended Notes.In order to secure the payment and performance of all of the Obligations (as hereinafter defined), Mortgagor has granted this Mortgage to Mortgagee.The Banks would not make the loan evidenced by the Mortgagor Notes if not for the execution and delivery hereof. NOW, THEREFORE, for and in consideration of the sum of Ten and no/100 Dollars and other good and valuable consideration, the receipt of which is hereby acknowledged, the Existing Mortgage is hereby modified and restated in its entirety to read as follows: CERTAIN DEFINITIONS AND RULES OF CONSTRUCTION Mortgagor and Mortgagee agree that, unless the context otherwise specifies or requires, the following terms shall have the meanings herein specified. “Attorneys’
